DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities: incorrect word placement. 
Claim 21 recites: “...wherein the air decompressor air is configured to cool the compressed air to a temperature below ambient temperature.”  The word “air” is incorrectly placed in the limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “The portable air treatment system of claim 12, further comprising a second valve coupled with the second enclosure and the air outlet wherein the control unit is configured to open the second valve to allow the expanded atmospheric air form the decompression cylinder to enter the air outlet after during the upward stroke of the compression piston.”  There is no mention of a compression piston previously in any of the claims which claim 13 depends from.  Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 17 and 18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nidam, O. (WO2019/239406A1, relied on machine translation, hereinafter Nidam).
In regards to Claim 1, Nidam discloses a portable air treatment system configured to be carried by an individual (see page 5; air sanitizing system which may be manufactured in the form of a portable device), comprising:
an air inlet (#11) configured to receive atmospheric air (see figure 1 and page 6; Nidam discloses that air from the room to be sanitized is sucked into an air compressor (#12) via inlet marked (#11).);
a first enclosure in fluid communication with the air inlet (#11) (see figure 1);
an air compressor (#12) positioned within the first enclosure and configured to compress the atmospheric air passing into the first enclosure via the air inlet (#11), wherein the air compressor (#12) is configured to compress the atmospheric air to a minimum pressure of three times atmospheric pressure at an air inflow rate of at least 2 liters/min, thereby increasing a temperature of the atmospheric air to a minimum temperature of 100°C (see figure 1 and pages 3-4 and 6; Nidam discloses wherein the air is sucked from the premises into the compressor’s head, and then compressed by the air compressor up to the denaturing pressure (for example of about 8-10atm), which is a minimum pressure of three times the atmospheric air pressure  The compressed air is maintained in the pressure tank approximately at the same pressure, while heating the compressed air up to the denaturing temperature of approximately 170-250ºC, which falls inside the claimed value of a minimum temperature of 100ºC, thereby anticipating the minimum temperature of the claimed invention. Volumetric flow rate of the compressor head may be 50-100 or even up to 200 liter per minute and maybe compressed up to 8-10 atm which is called the denaturation pressure range, wherein 50-100 fails inside the claimed air inflow rate value of at least 2 liters/min, as claimed by the applicant, thereby anticipating the air inflow rate of the instant invention. See MPEP 2131.03.);
an air chamber (#18) in fluid communication with the first enclosure (see figure 1 below and page 6; Nidam discloses wherein the compressed air is fed to a pressure tank (#18), i.e. air chamber,  via a non-return valve (#20).);
a second enclosure in fluid communication with the air chamber (#18) (see figure 1 below and page 7; Nidam discloses wherein the system takes air from the room and discharges it back to the room.  The air is discharged from the pressure tank (#18) via a controllable valve (#26) to a diffuser (#28), i.e. second enclosure, which gradually returns it to the room.).
an air decompressor positioned within the second enclosure and configured to decompress the compressed atmospheric air passing out of the air chamber, wherein the air decompressor is configured to expand the compressed atmospheric air to approximately atmospheric pressure, thereby decreasing the temperature of the compressed atmospheric air to a temperature less than 50°C (see figure 1 below and page 7; Nidam discloses wherein the system takes air from the room and discharges it back to the room.  The air is discharged from the pressure tank (#18) via a controllable valve (#26) to a diffuser (#28), which gradually returns it to the room.  The expanded air will be cooled to a temperature which does not cause excessive heating of the room to about 25ºC, which falls inside the claimed value of less than 50ºC, as claimed by the applicant, thereby anticipating the temperature of the claimed invention. See MPEP 2131.03. Further, it is reasonably asserted, absent evidence to the contrary, that the air being discharged from the tank via the controllable valve to the diffuser to expand the air is considered equivalent to the air decompressor as claimed by the applicant.).
In regards to Claim 3, Nidam discloses wherein the temperature of the atmospheric air in the first enclosure is increased to a minimum temperature of 170ºC (see pages 3-4; Nidam discloses wherein the air is sucked from the premises into the compressor’s head, and then compressed by the air compressor up to the denaturing pressure (for example of about 8-10atm), which is a minimum pressure of three times the atmospheric air pressure  The compressed air is maintained in the pressure tank approximately at the same pressure, while heating the compressed air up to the denaturing temperature of approximately 170-250ºC, which falls inside the claimed value of a minimum temperature of 170ºC as claimed by the applicant. See MPEP 2131.03.
In regards to Claim 17, Nidam discloses wherein the air chamber (#18) comprises one or more flow control elements (valves #20, #26) configured to keep compressed air in the air chamber (#18) for a predefined period of time before permitting the compressed air to flow out of the air chamber (#18) (see figure 1 and pages 6-7).
In regards to Claim 18, Nidam discloses further comprising an insulating material (#24) covering at least a portion of the first enclosure, air chamber, and second enclosure (see figure 1 and page 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nidam in view of Clay, N. (WO2013/086134A1, hereinafter Clay).
In regards to Claim 2, Nidam discloses the portable air treatment system as recited in claim 1. Nidam further discloses an air outlet in fluid communication with the air decompressor (#26, #28) and configured to receive the expanded atmospheric air (see figure 1 and pages 6-7).  Nidam fails to disclose a mask in fluid communication with the air outlet, wherein the mask is adapted to be worn by the individual.
However, Clay teaches an apparatus for providing ventilation to a user.  The apparatus comprises a mask (#114) connected to an air outlet of the ventilation device (#100) and is in fluid communication with a control unit (#150) and an air source (#160) which can be ambient air for providing ventilation to the user (see figure 3 and paragraphs [0040]-[0043]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the portable air treatment system as disclosed by Nidam by further having a mask in fluid communication with the air outlet, wherein the mask is adapted to be worn by the individual, as claimed by the applicant, with a reasonable expectation of success, as Clay teaches an apparatus for providing ventilation to a user, wherein the apparatus comprises a mask connected to an air outlet of the ventilation device and is in fluid communication with a control unit and an air source which can be ambient air for providing ventilation to the user, thereby efficiently providing ventilation of purified air to an individual in need (see figure 3 and paragraphs [0040]-[0043]).
In regards to Claim 22, Nidam discloses the portable air treatment system as recited in claim 1, but fails to disclose further comprising a hose for directing air from the air outlet to a mask, wherein a diameter of said hose is less than 1cm.
However, Clay teaches an apparatus for providing ventilation to a user.  The apparatus comprises a mask (#114) connected to an air outlet of the ventilation device (#100) and is in fluid communication with a control unit (#150) and an air source (#160) which can be ambient air for providing ventilation to the user.  The mask (#114) further comprises a hose (#124) for directing air from the air outlet to the mask (#114) (see figure 3 and paragraphs [0040]-[0043] and [0049]-[0050]).
Examiner notes that although Nidam, in view of Clay, in silent in regards to the hose having a diameter of less than 1cm, changing the size of the hose is a mere engineering design choice in order to obtain a desired end-result, such as for improved air flow, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.05.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the portable air treatment system as disclosed by Nidam by further having a hose for directing air from the air outlet to a mask, wherein a diameter of said hose is less than 1cm, as claimed by the applicant, with a reasonable expectation of success, as Clay teaches an apparatus for providing ventilation to a user, wherein the apparatus comprises a mask connected to an air outlet of the ventilation device and is in fluid communication with a control unit and an air source which can be ambient air for providing ventilation to the user and the mask further comprises a hose for directing air from the air outlet to the mask, thereby efficiently providing ventilation of purified air to an individual in need (see figure 3 and paragraphs [0040]-[0043]).
Claim 4-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nidam.
In regards to Claim 4, Nidam discloses the portable air system as recited in claim 1.  Although Nidam does not explicitly disclose that the temperature of the compressed atmospheric air in the second enclosure is decreased to a maximum temperature of 45ºC, adjusting the temperature of the air decompressor to decrease the temperature to a maximum temperature of 45ºC, is within one skilled in the art and is a mere engineering design choice, in order to obtain a desired end result, such as for improve purification efficiency, and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
	In regards to Claim 5, Nidam discloses the portable air system as recited in claim 1.  Although Nidam does not explicitly disclose that the air chamber has a volume ranging from 5cc to 25cc, adjusting the volume of the air chamber to an optimum volume is within one skilled in the art and is a mere engineering design choice in order to obtain a desired end result, such as for improving air flow and pressure within the air chamber, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
	In regards to Claim 6, Nidam discloses the portable air system as recited in claim 1.  Nidam discloses that for denaturing/killing of an organism such as a mite and for denaturing its associated allergens, the mite may be kept in the air pressure tank at the denaturation temperature during about 3 to 12 seconds.  It should be noted that due to the dynamic principle of the tank operation, some organisms sucked into the tank are kept there-inside quite enough time to be killed, but some of them make a faster transfer from the entrance to the exit. The continuous or periodic operation of the system ensures that the room air passes through the device multiple times and finally becomes fully sanitized (see pages 6-7).  Since Nidam discloses the importance of varying the period of time depending in the type of organism in the room air, the time period is considered a result-effective variable, since by changing/adjusting the period of time within the air chamber will yield in a predictable result, such as for improved purification of room air depending on the organisms within, and therefore, considered obvious by one of ordinary skill in the art to adjust this result effective variable, in order to obtain improved purification efficiency and obtain a desired end-result obtained through routine experimentation, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.05. 
	In regards to Claim 7, Nidam discloses the portable air system as recited in claim 1.  Although Nidam does not explicitly disclose wherein the air inflow rate is 2 liter/min to 10 liters/min, adjusting/changing the air inflow rate to a value such as from 2 liters/min to 10 liters/min, as claimed by the applicant, is a mere engineering design choice in order to obtain a desired end-result, such as for improved airflow and purification efficiency within the system, is considered prima facie obvious, and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claim 14, Nidam discloses the portable air system as recited in claim 1. Nidam discloses wherein the portable air sanitizing system may be manufactured in the form of a portable device (see page 5).  Although Nidam does not explicitly disclose that the portable air sanitizing system weighs less than one kilogram, Nidam clearly discloses that the system may be manufacture in the form of a portable device.  Therefore, it is reasonably obvious and within one skilled in the art, absent evidence to the contrary, to manufacture a portable system which weighs less than one kilogram, as claimed by the applicant, in order to make the system comfortable for a user to carry it and transport it, and also, because changing/adjusting the size of the system to weigh less than one kilogram is a mere engineering design choice, and has no patentable weight, absent evidence to the criticality or new or unexpected results.   See MPEP 2144.04.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nidam in view of Schuller, C. (CA2947557, hereinafter Schuller).
In regards to Claim 15, Nidam discloses the portable air system as recited in claim 1, but is silent in regards to wherein the air compressor comprises at least one of a diaphragm compressor, a scroll compressor, a two stroke pump or a turbine. 
However, Schuller teaches a portable air purifier apparatus comprising a mask connectable to an air supply control and source device (#102) via an air supply conduit (#107). The air supply control and source device (#102) includes at least a power supply, an airflow generator (#108) and a control device (#104) (see page 5, 2nd paragraph). The control device (#104) is configured to control the operation of the air flow generator (#108).  The air flow generator (#108) is configured to extract ambient air from the surrounding environment via one or more intake vents or ports and directed extracted air to the user through an air chamber and into the air supply conduit (#107).  The air flow generator (#108) is an air compressor.  The compressor may be a custom or commercially available compressor suitable for the functions so described.  The air compressor may be a standard fan-bladed compressor to compress the air.  In an alternative embodiment, the air comprises uses blade-less fans or air compression devices, such as impellers.  In another further embodiment, the air may be supplied by an air diaphragm type of air supply (see page 6, 2nd paragraph to page 7, 1st paragraph). This is considered equivalent to a diaphragm compressor or a turbine, as claimed by the applicant.
Examiner notes that Schuller clearly teaches that the compressor may be a custom or commercially available compressor as long as it suits the functions described.  Therefore, it is considered reasonably obvious, absent evidence to the contrary, to use any type of compressor available, such as a diaphragm compressor, a scroll compressor, a two stroke pump, or at turbine, as it is clearly a mere engineering design choice in order to obtain a desired end result, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the portable air treatment system as disclosed by Nidam by having the air compressor to comprise at least one of a diaphragm compressor, scroll compressor, a two stroke pump, or a turbine, as claimed by the applicant, with a reasonable expectation of success, as Schuller teaches a portable air purifier apparatus comprising a mask connectable to an air supply control and source device via an air supply conduit, wherein the air supply control and source device includes at least a power supply, an airflow generator and a control device, whereby the air flow generator is an air compressor, and the compressor may be a custom or commercially available compressor suitable for the functions so described, wherein the air compressor may be a standard fan-bladed compressor to compress the air, uses blade-less fans or air compression devices, such as impellers, or the air may be supplied by an air diaphragm type of air supply, thereby obtaining a system having improved air flow efficiency (see page 6, 2nd paragraph to page 7, 1st paragraph).
Claims 16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nidam in view of Garvey et al. (US Pat. Pub. No. 2008/0292494, hereinafter Garvey).
In regards to Claim 16, Nidam discloses the portable air system as recited in claim 1, but is silent in regards to wherein the air decompressor comprises at least one of an air motor, a two stroke pump, or a turbine.
However, Garvey teaches an energy-efficient method and system for reducing or substantially eliminating targeted biological and/or chemical agents within a fluid stream, such as air (see paragraph [0009]).  The method and system comprises passing a feed fluid (#10), i.e. air inlet,  to a compressor (#60), such as a centrifugal, or high fan centrifugal compressor, or a Roots-type compressor, such as a positive displacement or Roots-type compressors.  The compressor (#60) results in elevation of the feed fluid (#10) to treatment conditions, i.e. at least 100ºC, and the heated fluid is discharged from the compressor (#60) into a residence chamber (#80), i.e. air chamber, which allows heated fluid stream to remain at treatment temperature for a period of time sufficient to allow a substantially complete destruction and/or alteration of undesirable biologics and/or chemical species (see figures 1 and 2 and paragraphs [0018]-[0020]).  In figure 2, fluid stream (#120) leaving residence chamber (#80) is cooled through heat exchanger (#130) and expanded through expander (#140).  The expander (#140) can be employed as an axial, radial, positive displacement, Roots-type, turbine or scroll expander.  Preferred are expander types that provide the maximum efficiency for the pressure ratio and flow of a particular application (see paragraph [0028]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the portable air treatment system as disclosed by Nidam by having the air decompressor to comprise at least one of an air motor, a two stroke pump, or a turbine, as claimed by the applicant, with a reasonable expectation of success, as Garvey teaches an energy-efficient method and system for reducing or substantially eliminating targeted biological and/or chemical agents within a fluid stream, such as air, wherein the method and system comprises passing a feed fluid to a compressor, the compressor resulting in elevation of the feed fluid to treatment conditions, whereby the heated fluid is discharged from the compressor into a residence chamber, i.e. air chamber, which allows heated fluid stream to remain at treatment temperature for a period of time sufficient to allow a substantially complete destruction and/or alteration of undesirable biologics and/or chemical species, and the fluid stream leaving residence chamber is cooled through heat exchanger and expanded through expander, whereby the expander can be employed as an axial, radial, positive displacement, Roots-type, turbine or scroll expander and preferred are expander types that provide the maximum efficiency for the pressure ratio and flow of a particular application (see paragraph [0028]).
In regards to Claims 20-21, Nidam discloses the portable air system as recited in claim 1, but fails to disclose further comprising a cooling system coupled with the air chamber and configured to cool the compressed air flowing out of the air chamber before the air enters the second enclosure and wherein the air decompressor is configured to cool the compressed air to a temperature below ambient temperature. 
However, Garvey teaches an energy-efficient method and system for reducing or substantially eliminating targeted biological and/or chemical agents within a fluid stream, such as air (see paragraph [0009]).  The method and system comprises passing a feed fluid (#10), i.e. air inlet,  to a compressor (#60), such as a centrifugal, or high fan centrifugal compressor, or a Roots-type compressor, such as a positive displacement or Roots-type compressors.  The compressor (#60) results in elevation of the feed fluid (#10) to treatment conditions, i.e. at least 100ºC, and the heated fluid is discharged from the compressor (#60) into a residence chamber (#80), i.e. air chamber, which allows heated fluid stream to remain at treatment temperature for a period of time sufficient to allow a substantially complete destruction and/or alteration of undesirable biologics and/or chemical species (see figures 1 and 2 and paragraphs [0018]-[0020]).  In figure 2, fluid stream (#120) leaving residence chamber (#80) is cooled through heat exchanger (#130) coupled to the residence chamber (#80), i.e. cooling system coupled to air chamber, and expanded through expander (#140) (see figure 2 and paragraph [0028]).  The treated and output air stream may be reduced to a temperature at which it may pass into a conditioned space, and, if desired, closely match the heating or cooling load of the conditioned space, i.e. cool the compressed air to a temperature below ambient temperature (see paragraph [0033]). 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the portable air treatment system as disclosed by Nidam by further having a cooling system coupled with the air chamber and configured to cool the compressed air flowing out of the air chamber before the air enters the second enclosure and wherein the air decompressor is configured to cool the compressed air to a temperature below ambient temperature, as claimed by the applicant, with a reasonable expectation of success, as Garvey teaches an energy-efficient method and system for reducing or substantially eliminating targeted biological and/or chemical agents within a fluid stream, such as air, wherein the method and system comprises passing a feed fluid to a compressor, the compressor resulting in elevation of the feed fluid to treatment conditions, whereby the heated fluid is discharged from the compressor into a residence chamber, i.e. air chamber, which allows heated fluid stream to remain at treatment temperature for a period of time sufficient to allow a substantially complete destruction and/or alteration of undesirable biologics and/or chemical species, and the fluid stream leaving residence chamber is cooled through heat exchanger and expanded through expander, and the treated and output air stream may be reduced to a temperature at which it may pass into a conditioned space, and, if desired, closely match the heating or cooling load of the conditioned space, thereby obtaining a system for reducing pathogens in an energy-efficient manner (see paragraph [0033]). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nidam in view of Engelhard, R. (US Pat. Pub. No. 2016/00339137, hereinafter Engelhard).
In regards to Claim 19, Nidam discloses the portable air system as recited in claim 1, but fails to disclose further comprising an inlet particulate filter coupled with the air inlet, wherein the inlet particulate filter is configured to filter the atmospheric air and an outlet particulate filter coupled with the air outlet configured to filter the expanded air flowing out of the second enclosure.
However, Engelhard teaches a portable high intensity air purifier (HAIP) (#100) comprising an air inlet (#101, #102), a pre-filter (#106) connected to the air inlet (#101, #102), an axial fan (#108), i.e. compressor, for drawing in air into the air inlet (#101, #102) and pre-filter (#106), an air purification chamber (#112) and a post filter (#118) coupled to an air outlet (#104).  The pre-filter (#106) is preferable for removal of particulate matter or contaminants, such as dust, pollen, tobacco products, etc. and the post filter (#118) is useful for further purifying the purified air prior to leave through outlet (#104) (see paragraphs [0005], [0024]-[0027] and [0049]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the portable air treatment system as disclosed by Nidam by further having an inlet particulate filter coupled with the air inlet, wherein the inlet particulate filter is configured to filter the atmospheric air and an outlet particulate filter coupled with the air outlet configured to filter the expanded air flowing out of the second enclosure, as claimed by the applicant, with a reasonable expectation of success, as Engelhard teaches a portable high intensity air purifier (HAIP) comprising an air inlet, a pre-filter connected to the air inlet, an axial fan, i.e. compressor, for drawing in air into the air inlet and pre-filter, an air purification chamber and a post filter coupled to an air outlet, wherein the pre-filter is preferable for removal of particulate matter or contaminants, such as dust, pollen, tobacco products, etc. and the post filter is useful for further purifying the purified air prior to leave through outlet, thereby improving purification of atmospheric air before being returned back to the outside (see paragraphs [0005], [0024]-[0027] and [0049]).



Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nidam in view of Graber et al. (US Pat. No. 6,530,760, hereinafter Graber).
In regards to Claim 8, Nidam discloses the portable air treatment system as recited in claim 1, but is silent in regards to wherein the air compressor comprises a compression cylinder and a compression piston adapted to move in an upward stroke and a downward stroke. 
However, Graber teaches an air compressor (#10) for supplying a supply of compressed air.  The air compressor comprises a compression cylinder (#30) and a compression piston (#100), where the piston (#100) reciprocates up and down within the cylinder (#30) (see column 5, lines 6-16).  On a piston down stroke, air is pulled into the cylinder (#30) through intake muffler (#36), i.e. air inlet, and flows into an intake chamber (#35) and on a piston up stroke air is pushed out of the cylinder (#30) through a valve plate (#200) into an exhaust chamber (#34) and out of the valve plate outlet (#202) (see column 5, lines 24-35). 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the portable air treatment system as disclosed by Nidam by having an air compressor comprising a compression cylinder and a compression piston adapted to move in an upward stroke and a downward stroke, as claimed by the applicant, with a reasonable expectation of success, as Graber teaches an air compressor for supplying a supply of compressed air, wherein the air compressor comprises a compression cylinder and a compression piston, where the piston reciprocates up and down within a cylinder, wherein on a piston down stroke, air is pulled into the cylinder through intake muffler and flows into an intake chamber, and on a piston up stroke air is pushed out of the cylinder through a valve plate into an exhaust chamber and out of the valve plate outlet (see column 5, lines 24-35). 
	In regards to Claim 9, Nidam discloses a control unit (#30) and a first valve (#20) positioned between the air compressor (#12) and the pressure tank (#18) Control unit (#30)  controls the operation of first valve (#20) (see figure 1 and pages 6-7).  Nidam fails to disclose wherein the first valve is positioned between the air inlet and the first enclosure, wherein the control unit is configured to open the first valve to allow the atmospheric air to enter the compression cylinder at a time corresponding to the downward stroke of the compression piston and to close the first valve prior to an upward stroke of the compression piston so that the atmospheric air compresses in the compression cylinder. 
However, Graber teaches an air compressor (#10) for supplying a supply of compressed air.  The air compressor comprises a compression cylinder (#30) and a compression piston (#100), where the piston (#100) reciprocates up and down within the cylinder (#30) (see column 5, lines 6-16).  On a piston down stroke, air is pulled into the cylinder (#30) through intake muffler (#36), i.e. air inlet, and flows into an intake chamber (#35) and on a piston up stroke air is pushed out of the cylinder (#30) through a valve plate (#200) into an exhaust chamber (#34) and out of the valve plate outlet (#202) (see column 5, lines 24-35). 
Figure 8, shows the valve plate (#200) of the air compressor embodiment shown in FIG. 1. In FIG. 8 the valve plate 200 is seen from the side which mates with the cylinder 30. The valve plate (#200) includes an angled integral valve plate outlet (#202), which is an outlet port allowing air to exit one of the air spaces (#34) (FIG. 1) defined by the cylinder head (#32). A valve plate outlet opening (#214) extends through the valve plate outlet (#202). The valve plate (#200) includes a set of exhaust holes (#204) and a set of intake holes (#206). A valve (not shown) covers each of the exhaust holes (#204) and intake holes (#206).  During a piston up-stroke, the valves over the exhaust holes (#204) open, allowing air to flow out of the cylinder (#30) through the exhaust holes (#204) and exit the compressor 1 via the valve plate outlet (#202). During a piston down-stroke, the valves, i.e. first valve between the air inlet and the first enclosure, covering the intake holes (#206) open, allowing air to flow into the cylinder 30 through the intake holes (#206) (see column 9, lines 43-59).  This is considered equivalent to wherein the first valve is opened to allow the atmospheric air to enter the compression cylinder at the time corresponding to the downward stroke of the compression piston, as claimed by the applicant.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the portable air treatment system as disclosed by Nidam by having the first valve being positioned between the air inlet and the first enclosure and wherein the control unit is configured to open the first valve to allow the atmospheric air to enter the compression cylinder at a time corresponding to the downward stroke of the compression piston and to close the first valve prior to an upward stroke of the compression piston so that the atmospheric air compresses in the compression cylinder, as claimed by the applicant, with a reasonable expectation of success, as Graber teaches an air compressor for supplying a supply of compressed air, wherein the air compressor comprises a compression cylinder and a compression piston, where the piston reciprocates up and down within a cylinder, whereby during a piston up-stroke, the valves over the exhaust holes open, allowing air to flow out of the cylinder through the exhaust holes and exit the compressor via the valve plate outlet, and during a piston down-stroke, the valves, i.e. first valve between the air inlet and the first enclosure, covering the intake holes open, allowing air to flow into the cylinder through the intake holes (see column 9, lines 43-59).
Examiner notes although the combination of Nidam and Graber, does not explicitly disclose that the control unit is configured to open the first valve to allow the atmospheric air to enter the compression cylinder and to close the first valve prior to an upward stroke of the compression piston, Nidam, as modified above, contains substantially similar structural limitations as claimed by the applicant.  Nidam clearly discloses that the control unit operates the first valve (#20).  Therefore, it is considered prima facie obvious, absent evidence to the contrary, that Nidam’s control unit, as modified above, is capable of functioning in the same manner as claimed, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are considered prima facie obvious.  See MPEP 2112.01.
In regards to Claim 10, Nidam, in view of Graber, discloses the portable air treatment system as disclosed in Claim 9. Graber further comprising a second valve coupled with the first enclosure and the air chamber wherein the control unit is configured to open the second valve to allow the compressed atmospheric air form the compression cylinder to enter the air chamber after the upward stroke of the compression piston (see column 5, lines 24-35; Graber teaches that on a piston up stroke air is pushed out of the cylinder (#30) through a valve plate (#200) into an exhaust chamber (#34) and out of the valve plate outlet (#202)). 
Graber further teaches that Figure 8, shows the valve plate (#200) of the air compressor embodiment shown in FIG. 1. In FIG. 8 the valve plate 200 is seen from the side which mates with the cylinder 30. The valve plate (#200) includes an angled integral valve plate outlet (#202), which is an outlet port allowing air to exit one of the air spaces (#34) (FIG. 1) defined by the cylinder head (#32). A valve plate outlet opening (#214) extends through the valve plate outlet (#202). The valve plate (#200) includes a set of exhaust holes (#204) and a set of intake holes (#206). A valve (not shown) covers each of the exhaust holes (#204) and intake holes (#206).  During a piston up-stroke, the valves over the exhaust holes (#204) open, i.e. second valve coupled with the first enclosure and the air chamber, allowing air to flow out of the cylinder (#30) through the exhaust holes (#204) into the exhaust chamber (#34). (see column 9, lines 43-56).  This is considered equivalent to a second valve coupled with the first enclosure and the air chamber and configured to open to allow the compressed atmospheric air form the compression cylinder to enter the air chamber after the upward stroke of the compression piston, as claimed by the applicant.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the portable air treatment system as disclosed by Nidam by having the a second valve coupled with the first enclosure and the air chamber wherein the control unit is configured to open the second valve to allow the compressed atmospheric air form the compression cylinder to enter the air chamber after the upward stroke of the compression piston, as claimed by the applicant, with a reasonable expectation of success, as Graber teaches an air compressor for supplying a supply of compressed air, wherein the air compressor comprises a compression cylinder and a compression piston, where the piston reciprocates up and down within a cylinder, whereby during a piston up-stroke, the valves over the exhaust holes open, allowing air to flow out of the cylinder through the exhaust holes to the exhaust chamber and exit the compressor via the valve plate outlet (see column 9, lines 43-59).
Examiner notes although the combination of Nidam and Graber, does not explicitly disclose that the control unit is configured to open the second valve to allow the compressed atmospheric air from the compression cylinder to enter the air chamber after the upward stroke of the compression piston, Nidam, as modified above, contains substantially similar structural limitations as claimed by the applicant. Therefore, it is considered prima facie obvious, absent evidence to the contrary, that Nidam’s control unit, as modified above, is capable of functioning in the same manner as claimed, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are considered prima facie obvious.  See MPEP 2112.01.

Examiner’s Comments
	In regards to Claim 13, no art rejection has been made for this claim.  It has only been rejected under 35 USC 112(b) as explained in the above office action.
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759